Long, C. J. I concur in the conclusion reached. There is no evidence in the record, and therefore nothing to show the error complained of and pointed out in the appellants’ brief. I do not think it necessary to construe the statute referred to in the close of the opinion, and do not express any opinion as-to the practice thereon. NOTE. Appeal — Objections not Raised Below. “The universal rule in chancery practice is that, if no objections are made to the evidence before the master or examiner or the court below during the progress of the cause, the party complaining cannot raise objections in the appellate court.” Williams v. Thomas, (N. M.) 9 Pac. Rep. 356. “The general rule that only such assignments of error can be presented to the appellate court as were brought to the attention of the trial judge, so as to permit of their correction by him, is strengthened in this territory by the statutory provision that ‘ no exception shall be taken in an appeal to any proceeding in the district court except such as shall have been expressly decided in that court.’” Crabtree v. Segrist, (N. M.) 6 Pac. Rep. 202. See, also, Waldo v. Beckwith, 1 N. M. 97; Jaremillo v. Romero, 1 N. M. 190; Laguna v. Acoma, 1 N. M. 220; Garcia v. Territory, 1 N. M. 415; Vasquez v. Spiegelberg, 1 N. M. 464; Wheelock v. McGee, 1 N. M. 573; Territory v. Perea, 1 N. M. 627; Territory v. Yarberry, 2 N. M. 391; Improvement Co. v. Stapleton, (N. M.) 12 Pac. Rep. 621.